Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 19, 21-24, 26 and 28 are pending.
	Claims 1-3, 19, 21-24, 26 and 28 have been examined.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-12, 19-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Del Gaudio et al. “Nanoemulsions: A new Vehicle for Chemical Additive Delivery, SPE 106016, 9 pages, 2007 in view of Al-Anazi et al. “Use of Nano-emulsion 
Surfactants during Hydraulic Fracturing Treatments” SPE 171911; 15 pages, 2014 (Al-Anazi). 

Claim 1. 
Del Gaudio teaches:
A method comprising: providing a treatment fluid; see abstract, teaches well treatments such as acidizing, which is a method; 
comprising an aqueous base fluid; page 3, 
and a nanoemulsion comprising a water-soluble internal phase, col. 1, para. 6, l. 9 teaches aqueous phase of water; 
a water-soluble external phase, page 4, 4th full para., line 17 teaches hydrocarbons; 
and a surfactant; page 2, l. 3, teaches surfactants. 
Del Gaudio does not specifically teach:
and introducing the treatment fluid into at least a portion of a subterranean formation at or above a pressure sufficient to create or enhance at least one fracture in the subterranean formation.
This is hydraulic fracturing. Del Gaudio teaches at page 1, abstract, second paragraph that nano-emulsions are suitable for well treatments such as acidizing, etc. but does not specifically name fracturing. 
Al-Anazi teaches using nano-emulsions for hydraulic fracturing. Many of the problems solved by using nano-emulsions taught by Applicant are also disclosed in Del Gaudio and Al-Anazi. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Del Gaudio and use the nano-emulsions for hydraulic fracturing because Del Gaudio appears to suggest doing so when he cites well treatments and Al-Anazi teaches that using nano-emulsions is suitable for tight gas wells because the small size of the nano-emulsions permits surfactants to flow in to the small pore size formations, see introduction line 4.
Del Gaudio does teach the benefit of using a nano-emulsion because a lower concentration of surfactant may be used, see page 2, lines 2-5. FIG 3 shows the amount of surfactant possible for the nano-emulsion to remain a nano-emulsion and not a micro-
Del Gaudio does not teach:
wherein the surfactant is present in the nanoemulsion in an amount of from 100 to about 300 ppm. 
Al-Anazi teaches that by using an alcohol solvent with the surfactant (see page 3, l. 5) the combination out performs both the surfactant and alcohol alone. Al-Anazi teaches amounts as low as .5 gpt, which is 509 as calculated by the Examiner or 500 as stated by Applicant previously. (The Examiner states that this may interpreted as .5 gallons per thousand gallons. .5 gal weighs 4.25 pounds or 68 oz. Thus there is 68 oz/1000 gallon or .068 oz/gal. To convert once/gallon to ppm one just needs to multiply the number by 7489.15 which is 509 ppm. Accordingly Al-Anazi teaches to use 509 ppm surfactant. This is pretty close to Applicants amount of 500 ppm.).
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the prior art and use a lower amount because the prior art teaches 500 ppm, Al-Anazi teaches 500 ppm and Del Gaudio teaches the advantages of using as low an amount as possible and Del Gaudio teaches his nano-emulsions have “long term stability” and “ease of preparation” see abstract.so Applicant’s claim is merely and optimization of a known effective parameter one of ordinary skill in the art would be able to arrive at and Applicant has not shown and unexpected results or that this amount solve any stated problem.
  

Del Gaudio teaches:
wherein the water-soluble internal phase comprises an oil-based fluid; and the external phase comprises an aqueous fluid;  conclusion teaches oil/water or water/oil.

Claim 3. 
Del Gaudio teaches:
wherein the water-soluble internal phase comprises droplets having an average radius of about 100 nm or less; Abstract paragraph 2, line 3 teaches drop size of 30-80 nm.
 as measured using a dynamic light scattering particle analysis technique; page 3, paragraph 3, teaches using a TurbiscalLab, an optical scanning analyzer using light scattering.
 
Claim 5. 
Del Gaudio teaches:
wherein the surfactant comprises at least one surfactant selected from a nonionic surfactant, an anionic surfactant, a cationic surfactant, an amphoteric surfactant, and any combination thereof, page 3, para. 4, line 2 teaches non-ionic surfactants.

Claim 6. 
Del Gaudio does not specifically teach:
wherein the surfactant is a demulsifier or breaker.


Claim 8. 
Del Gaudio does not specifically teach:
wherein the surfactant comprises one or more solvents.  
 Al-Anazi teaches non-ionic surfactants added to a solvent of alcohol, see page 3,  line 3.

Claim 9.
Del Gaudio does not specifically teach:
wherein the subterranean formation comprises an unconventional formation.
Al-Anazi teaches using nano-emulsions in small pore throat formations, see page 12, last line, teaches pore radius of .01 microns.

Claim 10. 
Del Gaudio as modified by Al-Anazi do  not specifically teach:
wherein the subterranean formation comprises shale.
Shale formations have pore sizes between .5 nm and 20 microns. Because Al-Anazi teaches to use nano-emulsions in small pore sizes, one having ordinary skill in the art at the time of Applicant’s effective filing date would be able to recognize the utility of nano-emulsions in a shale formation. The level of skill in the art is very high, perhaps someone with a PhD and 10 years of experience.

Claim 11. 
Del Gaudio teaches:
wherein the nanoemulsion further comprises at least one treatment additive selected from a salt, an acid, a diverting agent, a fluid loss control additive, a gas, a surface modifying agent, a tackifying agent, a foamer, a corrosion inhibitor, a scale inhibitor, a catalyst, a clay control agent, a biocide, a friction reducer, an antifoam agent, a bridging agent, a flocculant, an H2S scavenger, a CO2 scavenger, an oxygen scavenger, a lubricant, a viscosifier, a breaker, a weighting agent, a relative permeability modifier, a resin, a wetting agent, a coating enhancement agent, a filter cake removal agent, an antifreeze agent, and any combination thereof; title, teaches nano-emulsions are a vehicle for chemical additive delivery.

Claim 19. 
Del Gaudio teaches:
A method comprising: providing a treatment fluid; see abstract, teaches well treatments such as acidizing, which is a method; 
 comprising an aqueous base fluid; page 3, 
and a nanoemulsion comprising a water-soluble internal phase, col. 1, para. 6, l. 9 teaches aqueous phase of water; 
a water-soluble external phase, page 4, 4th full para., line 17 teaches hydrocarbons; 
and a surfactant; page 2, l. 3, teaches surfactants. 
wherein the water-soluble internal phase comprises droplets having an average radius of about 100 nm or less; Abstract paragraph 2, line 3 teaches drop size of 30-80 nm.
 as measured using a dynamic light scattering particle analysis technique; page 3, paragraph 3, teaches using a TurbiscalLab, an optical scanning analyzer using light scattering;
Del Gaudio does not specifically teach:
and introducing the treatment fluid into at least a portion of a subterranean formation at or above a pressure sufficient to create or enhance at least one fracture in the subterranean formation.
This is hydraulic fracturing. Del Gaudio teaches at page 1, abstract, second paragraph that nano-emulsions are suitable for well treatments such as acidizing, etc. but does not specifically name fracturing. 
Al-Anazi teaches using nano-emulsions for hydraulic fracturing. Many of the problems solved by using nano-emulsions taught by Applicant are also disclosed in Del Gaudio and Al-Anazi. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Del Gaudio and use the nano-emulsions for hydraulic fracturing because Del Gaudio appears to suggest doing so when he cites well treatments and Al-Anazi teaches that using nano-emulsions is suitable for tight gas wells because the small size of the nano-emulsions permits surfactants to flow in to the small pore size formations, see introduction line 4.

Del Gaudio does teach the benefit of using a nano-emulsion because a lower concentration of surfactant may be used, see page 2, lines 2-5. FIG 3 shows the amount of 
Del Gaudio does not teach:
wherein the surfactant is present in the nanoemulsion in an amount of from 100 to about 300 ppm. 

Al-Anazi teaches that by using an alcohol solvent with the surfactant (see page 3, l. 5) the combination out performs both the surfactant and alcohol alone. Al-Anazi teaches amounts as low as .5 gpt, which is 509 as calculated by the Examiner or 500 as stated by Applicant previously. (The Examiner states that this may interpreted as .5 gallons per thousand gallons. .5 gal weighs 4.25 pounds or 68 oz. Thus there is 68 oz/1000 gallon or .068 oz/gal. To convert once/gallon to ppm one just needs to multiply the number by 7489.15 which is 509 ppm. Accordingly Al-Anazi teaches to use 509 ppm surfactant. This is pretty close to Applicants amount of 500 ppm.).
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the prior art and use a lower amount because the prior art teaches 500 ppm, Al-Anazi teaches 500 ppm and Del Gaudio teaches the advantages of using as low an amount as possible so Applicant’s claim is merely and optimization of a known effective parameter one of ordinary skill in the art would be able to arrive at and Applicant has not shown and unexpected results or that this amount solve any stated problem.

Claim 21.
Del Gaudio does not specifically teach:
wherein the subterranean formation comprises an unconventional formation.
Al-Anazi teaches using nano-emulsions in small pore throat formations, see page 12, last line, teaches pore radius of .01 microns. The motivation for modifying Del Gaudio is set forth above and applies here as well.

Claim 22. 
Del Gaudio as modified by Al-Anazi do  not specifically teach:
wherein the subterranean formation comprises shale.
Shale formations have pore sizes between .5 nm and 20 microns. Because Al-Anazi teaches to use nano-emulsions in small pore sizes, one having ordinary skill in the art at the time of Applicant’s effective filing date would be able to recognize the utility of nano-emulsions in a shale formation. The level of skill in the art is very high, perhaps someone with a PhD and 10 years of experience.

Claim 23. 
Del Gaudio teaches:
wherein the surfactant comprises at least one surfactant selected from a nonionic surfactant, an anionic surfactant, a cationic surfactant, an amphoteric surfactant, and any combination thereof, page 3, para. 4, line 2 teaches non-ionic surfactants.

Claim 26 and 28. 
Del Gaudio does not specifically teach:
wherein the surfactant is present in the nanoemulsion in an amount of about 100 ppm..  
Del Gaudio does teach the benefit of using a nano-emulsion because a lower concentration of surfactant may be used, see page 2, lines 2-5. FIG 3 shows the amount of surfactant possible for the nano-emulsion to remain a nano-emulsion and not a micro-emulsion. This table is only for those surfactants studied by Del Gaudio. Del Gaudio teaches his nano-emulsions have “remarkable stability” (Conclusion) “long term stability” and “ease of preparation” see abstract.
Al-Anazi teaches that by using an alcohol solvent with the surfactant (see page 3, l. 5) the combination out performs both the surfactant and alcohol alone. Al-Anazi teaches amounts as low as .5 gpt, which is 509 as calculated by the Examiner or 500 as stated by Applicant previously. (The Examiner states that this may interpreted as .5 gallons per thousand gallons. .5 gal weighs 4.25 pounds or 68 oz. Thus there is 68 oz/1000 gallon or .068 oz/gal. To convert once/gallon to ppm one just needs to multiply the number by 7489.15 which is 509 ppm. Accordingly Al-Anazi teaches to use 509 ppm surfactant. This is pretty close to Applicants amount of 500 ppm.).
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the prior art and use a lower amount because the prior art teaches 500 ppm, Al-Anazi teaches 500 ppm and Del Gaudio teaches the advantages of using as low an amount as possible so Applicant’s claim is merely and optimization of a known .

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Del Gaudio et al. “Nanoemulsions: A new Vehicle for Chemical Additive Delivery, SPE 106016, 9 pages, 2007 in view of Al-Anazi et al. “Use of Nano-emulsion Surfactants during Hydraulic Fracturing Treatments” SPE 171911; 15 pages, 2014 (Al-Anazi) as set forth above and further in view of Quintero et al. US PG PUB 2013/0096036 (Quintero). 

Claim 7. 
Del Gaudio as modified by Al-Anazi do not specifically teach:
wherein the surfactant comprises at least one surfactant selected from an alcohol alkoxy sulfate, an ethoxylated alcohol, and any combination thereof.  
Alcohol ethoxylates are one of the most common surfactants used commercially. 
Quintero et al. teach nano-emulsions for hydraulic fracturing using alcohol ethoxylates as surfactants, see abstract, see [0043]. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose an alcohol ethoxylate as a surfactant to use with either nanoemulsion of Del Gaudio or Al-Anazi because Quintero teaches that a wide variety of surfactants may be used in nano-emulsions and suggests alcohol ethoxylates as a non limiting example.

Claim 24. 

wherein the surfactant comprises at least one surfactant selected from an alcohol alkoxy sulfate, an ethoxylated alcohol, and any combination thereof.  
Alcohol ethoxylates are one of the most common surfactants used commercially. 
Quintero et al. teach nano-emulsions for hydraulic fracturing using alcohol ethoxylates as surfactants, see abstract, see [0043]. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose an alcohol ethoxylate as a surfactant to use with either nanoemulsion of Del Gaudio or Al-Anazi because Quintero teaches that a wide variety of surfactants may be used in nano-emulsions and suggests alcohol ethoxylates as a non limiting example. 

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
Applicant argues the amount taught by Al-Anazi of .5gpt is a ratio. The Examiner states that this may interpreted as .5 gallons per thousand gallons. .5 gal weighs 4.25 pounds or 68 oz. Thus there is 68 oz/1000 gallon or .068 oz/gal. To convert once/gallon to ppm one just needs to multiply the number by 7489.15 which is 509 ppm. Accordingly Al-Anazi teaches to use 509 ppm surfactant. This is pretty close to Applicants amount of 500 ppm. 
The rejection has been modified to show that the prior art teaches using a low amount of surfactant.

MPEP 716.01 (a)-(e) is clear that there must be evidence of unexpected results. There is no evidence here, only conjecture. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.

1. US Patent No. 9,757,701 teaches nano-emulsions having ethoxylate surfactants at very low concentrations.
2. US PG PUB 2009/0325826 and 2010/0137168 teach nano-emulsions for fracturing having ethoxylated alcohol for surfactants and a solvent of a polar nature, see [0020].
3. US PG PUB 2015/0119300 teaches oil-in-water nano-emulsions for fracturing operations comprising ethoxylated alcohols, see [0051] and includes a solvent of an alcohol, see claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674